Citation Nr: 1236821	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active military service.

2.  Tinnitus did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus decided herein stem from the Veteran's original claim for these disabilities, which was filed in July 2009.  A VCAA notice letter addressing the applicability of the VCAA to these aforementioned disabilities and of VA's obligations to the appellant in developing the claim was dispatched to him in August 2009, which satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to these VCAA notice letters, as they preceded the initial adjudication of the claim in the October 2009 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service medical records and relevant VA clinical records for the period from 2007 to 2010 have been obtained and associated with the claims file.  VA has also provided the Veteran with a VA audiology examination in September 2009, in which a nexus opinion addressing the hearing loss and tinnitus claims at issue was obtained.  The audiologist who conducted the examination had opportunity to review the Veteran's claims file and her nexus opinion addressing the relationship between the Veteran's military service and the claimed disabilities at issue is supported by objective rationales based on her review of the Veteran's pertinent clinical history.  Thus, the Board finds no defect in the aforementioned examination of record and the nexus opinion obtained therefrom and they are deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues on appeal that have not already been obtained, or at the very least been subjected to good faith attempts on part of VA to obtain them.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and that no further development in this regard is necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of subjectively perceived diminished hearing or complaints of ringing ears will permit service connection for hearing loss and/or tinnitus as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  (In this regard, the Board notes that the Veteran is presently not service connected for any disabilities.) 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Entitlement to service connection for bilateral hearing loss and tinnitus.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  In this regard, the Board observes that the objective audiometric data obtained on VA examination in September 2009 establishes that the Veteran has met the aforementioned criteria for both ears, with an auditory threshold above 40 decibels in three of the prescribed frequencies in either ear and word recognition scores of 80 percent, bilaterally, demonstrating a clinical diagnosis of bilateral sensorineural hearing loss.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Veteran's service medical records show that on enlistment examination in October 1970, his ears and tympanic membranes were normal on clinical evaluation and that he denied having any medical history of hearing loss.  Audiological evaluation revealed pure tone thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
N/A
5
LEFT
5
0
15
N/A
35

The Veteran's service records show that he served on active duty in the United States Army as a light weapons infantryman.  His statements indicate that he was routinely exposed to the noise from small arms fire associated with his military training as an infantryman.  The Board therefore concedes that the Veteran was, in fact, exposed to such acoustic trauma during service.  Although he was a Vietnam War Era veteran, the claimant's service records also show that he did not serve in combat and was never deployed to Southeast Asia, having served outside the continental United States only in Western Europe.

The Veteran's service medical records show no treatment for complaints of hearing problems or tinnitus.  The report of his December 1971 medical examination in preparation for his discharge from active duty in May 1972 shows that the Veteran's ears and tympanic membranes were clinically normal.  Additionally, an audiological evaluation shows that his pure tone thresholds, in decibels, did not indicate the presence of a hearing loss disability in either ear on service separation and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
20
LEFT
10
15
10
N/A
25
 
In a May 1972 statement of his medical condition on separation from active service, the Veteran affirmed that there was no change in his medical condition since the above examination of December 1971.  (In this regard, the Board notes that the Veteran contends that he was not provided an audiometric examination on separation in May 1972 and thus his actual clinical condition as it relates to his hearing cannot be definitively determined.  The Board finds that this contention is without merit as the clinical examination was conducted shortly before his discharge and he affirmed at the time that his medical condition - which presumably also includes the state of his hearing acuity and absence of reported tinnitus symptoms - was unchanged since the time of the December 1971 clinical evaluation.)  

Over 37 years after separating from service, the Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in July 2009.  No clinical evidence is demonstrated indicating onset of tinnitus and/or hearing loss to a compensable degree within one year following his discharge from active duty in May 1972.  Furthermore, no such evidence is purported by the claimant to exist.  His essential assertion is that he experienced onset of bilateral hearing loss and tinnitus symptoms in active duty as a result of his exposure to loud noise from infantry small arms and weapons while serving as an infantryman, and that these hearing loss symptoms progressively worsened over time since active duty, finally manifesting as full-blown bilateral hearing loss and tinnitus.  At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing and tinnitus) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is competent to state that these represent clinical diagnoses of sensorineural hearing loss.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): persons without medical training do not have the competence or expertise to comment upon medical observations, make medical diagnoses, or present opinions regarding matters of medical etiology or causation, and their statements in this regard are entitled to no probative weight.  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.]

Post-service records include treatment notes dated 2007 - 2010 showing diagnosis of bilateral sensorineural hearing loss.  The report of 2007 VA audiological consultation that noted, in pertinent part, that the Veteran reported post-service noise exposure from heavy machinery and that his post-service career was as a heavy equipment operator.  The Veteran was prescribed bilateral electronic hearing aids for his hearing loss.  

On the authorized VA audiological evaluation in September 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
15
25
65
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  Constant bilateral tinnitus symptoms were reported by the Veteran.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.  In her accompanying discussion, the examining audiologist reviewed the Veteran's claims file, acknowledged his history of military noise exposure without use of hearing protection as an infantryman and his post-service noise exposure as a forestry heavy equipment operator and recreational hunter.  The Veteran reported that his post-service career in this capacity was for 27 years before retiring and that he used hearing protection on the job.  In the context of the aforementioned history, the VA clinician presented the following nexus opinion:

[The Veteran's bilateral sensorineural] hearing loss and tinnitus IS NOT CAUSED BY OR A RESULT OF military noise.  [The rationale is that his] hearing was normal at discharge [per his December 1971 audiogram].  The present [hearing] loss [and tinnitus]  is occupationally and recreationally induced.

The nexus opinion presented above indicates that there is no etiological link between the Veteran's current bilateral hearing loss and tinnitus and his period of military service; instead, the opinion indicates that the Veteran's current hearing loss and tinnitus are due to his post-service occupational noise exposure as a heavy equipment operator and recreational noise exposure as a hunter.  Thusly, the objective clinical evidence shows that the current claimed audiological disabilities are unrelated to the Veteran's period of military service from nearly four decades earlier, as no clinical hearing loss or diagnosis of tinnitus was objectively demonstrated in service or on separation from service.  

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus were incurred during his period of active service nearly four decades ago, or that his sensorineural hearing loss and tinnitus - as organic diseases of the nervous system - were manifest to a compensable degree within one year after separation from active duty.  While the Board accepts the credibility of the Veteran's purported history of service onset of his perceived diminished hearing, it finds that he is not competent to state that these symptoms represented an actual clinical hearing loss disability for VA compensation purposes within the meaning of the regulation because of his lack of accreditation as a audiological clinician.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As for his assertion of onset of tinnitus in service, the Board finds this account to be non-credible as it is contradicted by the contemporaneous evidence of record showing no tinnitus in service or at the time of his separation from active duty.

As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss and tinnitus to his period of service, his claims of entitlement to service connection for bilateral hearing loss and tinnitus must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


